PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/477,445
Filing Date: 3 Apr 2017
Appellant(s): Houle, Brendan, P.



__________________
Michael J. Marcin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

C. Independent claim 1 

In response to Appellant’s argument (Pages 6-11) stating that the cited references fail to disclose “wherein at least a portion of the second set of information enables the web browser to load the mobile version of the web site and wherein the default version of the web site is different than the mobile version of the web site”, the examiner respectfully disagrees. 
Ehrich shows a server that forms a html webpage to provide to a client upon a request for a web site from the client. ([0032], lines 1-3; [0033], lines 1-10; [0057], lines 1-7) The html webpage includes code to render by the web browser of the client an appropriate web site for the client. (Fig. 1; [0032], lines 3-8) The html webpage includes code for different versions of the web site, for example a low quality view or default version and a medium quality view or version. (Fig. 1, 120-129/138/150/160) The html webpage includes code or a second set of information which enables the client to load a medium quality view or version of the web site. The code to load the medium quality view includes a media attribute of medium (Fig. 1, 150/160) and JavaScript (Fig. 1, 120-129) that enables the web browser to determine whether device characteristics such as browser width of 350 match the medium quality level and, if so, load the image associated with the medium quality view of the version of the web site. 
However, Ehrich fails to explicitly show that one of the selectable versions is labeled a mobile version although it would be obvious to one of ordinary skill in the art that a browser width of 350 may correspond to a mobile device browser width. 
Ehrich2 in the same field of endeavor of selectable versions of web sites shows that html code for a webpage may include a device type condition or media attribute. (Fig. 3) The device type of “other” selects a default version of a web site while a device type of “cellphone” selects a mobile version of the web site. ([0047]; Fig. 2; [0043]; [0045]) Ehrich2 is not being used to show whether the client device is selecting the appropriate version of the web site, just that the webpage html code may contain language that facilitates that selection and that a version may be a mobile version of the web site. Both Ehrich and Ehrich2 show that a client device may execute an html webpage. 

In response to Appellant’s argument (Page 8, Paragraph 2) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ehrich shows client and server processing in which code or ALTlets are present in the webpage html in order to select the appropriate version of a web site for the client. In one embodiment, the server runs the webpage html code to select 

In response to Appellant’s argument (Pages 10-11) stating that Ehrich fails to show different versions of the web site, the examiner respectfully disagrees. 
The instant application specification details that an alternate version of a web site is a modified version of a default version of the web site. ([0031]) Ehrich shows that the versions of the web site differ in their alternative component level views loaded by the web browser. ([0043]; Figs. 2A and 2B) A default version of a web site would be the default low quality view of the web site including the textual representation of a component, while an alternate version of the web site includes the medium quality level of the component. The medium quality level version of the web site is a modified version of the default low quality view of the web site because it includes a different component.

As detailed above, the instant application specification details that an alternate version of a web site is a modified version of a default version of the web site. ([0031]) Ehrich2 shows selecting variable versions of content for a web site using the webpage html. The versions are selected based on the type of device that is to render the webpage. ([0033], lines 1-5; [0047]; [0045]; Fig. 3) For example, one device may be of type “other” which would load a compA-other component into the web site, while another alternate device may be a mobile device, such as cellphone or portable, that would instead load a compA-port or a compA-cell component into the web site. (Fig. 2) The mobile device version of the web site is a modified version of the “other” version of the web site because it includes a different component than the default/other version. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        
Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        
/JOHN B WALSH/Primary Examiner, Art Unit 2451                                                                                                                                                                                                                                                                                                                                                                                                                





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.